Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of September 21, 2016, by and among T2 Biosystems, Inc., a Delaware
corporation (the “Company”), and Canon U.S.A., Inc., a New York corporation (the
“Purchaser”).

 

RECITAL

 

This Agreement is made pursuant to the Stock Purchase Agreement, dated as of
September 21, 2016, among the Company and the Purchaser (the “Purchase
Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

SECTION 1.

DEFINITIONS

 

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

 

“Advice” shall have the meaning set forth in Section 7(b).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Competitor” shall have the meaning set forth in the Voting and Standstill
Agreement.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Effectiveness Date” means: (a) with respect to the Initial Registration
Statement required to be filed hereunder, the date of the earlier to occur of
(i) 12 months following the Closing Date if the Company is eligible to use
Form S-3 or 15 months following the Closing Date if the Company is not eligible
to use Form S-3 and (ii) the 5th Trading Day after the date the

 

--------------------------------------------------------------------------------


 

Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be “reviewed” or will not
be subject to further review, and (b) with respect to any additional
Registration Statements which may be required pursuant to Section 2, the earlier
to occur of (i) the 90th day following the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement is required under such Section (or the 120th day following such date
in the event such additional Registration Statement is reviewed by the
Commission) and (ii) the 5th Trading Day after the date the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be “reviewed” or will not be subject to further
review. If the Effectiveness Date falls on a Saturday, Sunday or other date that
the Commission is closed for business, the Effectiveness Date shall be extended
to the next day on which the Commission is open for business.  The Effectiveness
Date for a Registration Statement shall be extended without default hereunder in
the event that the Company’s failure to obtain the effectiveness of the
Registration Statement on a timely basis results from the failure of the Holder
to timely provide the Company with information requested by the Company and
necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which the Effectiveness Date would be
extended with respect to Registrable Securities held by such Holder).

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means: (a) with respect to the Initial Registration Statement, the
6 month anniversary of the Closing Date if the Company is eligible to use
Form S-3 or the 9 month anniversary of the Closing Date if the Company is not
eligible to use Form S-3, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2 hereof, the 45th day
following the date on which the Company first knows, or reasonably should have
known, that such additional Registration Statement is required under such
Section.

 

“Holder” or “Holders” means a holder from time to time of Registrable
Securities, but only if such holder is the Purchaser or any assignee thereof in
accordance with Section 7(j).

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” shall mean the initial Registration Statement
required to be filed to cover the resale by the Purchaser of the Registrable
Securities pursuant to Section 2(a).

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“Permitted Transferee” shall have the meaning set forth in the Voting and
Standstill Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

2

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated by the Commission
pursuant to the Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Reduction Securities” shall have the meaning set forth in Section 2(b).

 

“Registrable Securities” means (i) the Shares issued pursuant to the Purchase
Agreement and (ii) any other shares of Common Stock issued as (or issuable upon
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, (c) such Registrable Securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144, as reasonably determined by the
Company, based upon the advice of counsel to the Company, (d) such Registrable
Securities have been sold, transferred or otherwise disposed of by a Person in a
transaction in which its rights under this Agreement were not assigned in
accordance with Section 7(j), or (e) such Registrable Securities cease to be
outstanding.

 

“Registration Statement” means each of the following: (i) an initial
registration statement which is required to register the resale of the
Registrable Securities, and (ii) each additional registration statement, if any,
contemplated by Section 2, and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

3

--------------------------------------------------------------------------------


 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written guidance of the
Commission staff, (ii) any oral guidance, comments, requirements or requests of
the Commission staff, in each case given or directed specifically to the
Company, and (iii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” shall have the meaning set forth in the Purchase Agreement.

 

“Trading Day” means any day on which the Common Stock is traded on the Nasdaq
Global Market, or, if the Nasdaq Global Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

“Voting and Standstill Agreement” shall mean the Voting and Standstill Agreement
by and between the Company and the Purchaser of even date herewith.

 

SECTION 2.

REGISTRATION

 

(a)                                 On or prior to each Filing Date, the Company
shall prepare and file with the Commission a Registration Statement covering the
resale of all of the Registrable Securities that are not then registered on an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415.  The Registration Statement filed
hereunder shall be on Form S-3 (except if the Company is not then eligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on another appropriate form in accordance herewith) and
shall contain (except if otherwise required pursuant to written comments
received from the Commission upon a review of such Registration Statement) the
“Plan of Distribution” in substantially the form attached hereto as Annex A. 
The Company shall use its commercially reasonable efforts to cause a
Registration Statement filed under this Agreement to be declared effective under
the Securities Act no later than the Effectiveness Date for such Registration
Statement, and shall, subject Section 7(b) hereof, use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act until the date on which all securities under such
Registration Statement have ceased to be Registrable Securities (the
“Effectiveness Period”).  It is agreed and understood that the Company shall,
from time to time, be obligated to file one or more additional Registration
Statements to cover any Registrable Securities which are not registered for
resale pursuant to a pre-existing Registration Statement.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, in the event that the Commission limits the amount of Registrable
Securities that may be included and sold by the Holder in any Registration
Statement, including the Initial Registration Statement, pursuant to Rule 415 or
any other basis (and notwithstanding that the Company used

 

4

--------------------------------------------------------------------------------


 

commercially reasonable efforts to advocate with the Commission where
practicable for the registration of all or a greater number of Registrable
Securities), the Company may reduce the number of Registrable Securities
included in such Registration Statement on behalf of such Holder in whole or in
part (in case of an exclusion as to a portion of such Registrable Securities,
such portion shall be allocated pro rata among multiple Holders in proportion to
the respective numbers of Registrable Securities represented by Shares requested
to be registered by each such Holder over the total amount of Registrable
Securities represented by Shares) (such Registrable Securities, the “Reduction
Securities”).  Any reduction of Registrable Securities pursuant to this
Section 2(b) shall occur only after all securities that are not Registrable
Securities, if any, are first removed from such Registration Statement where
permitted under contractual arrangements between the Company and the holders of
such other securities (provided that the Company first uses best efforts to
obtain waivers under such contractual arrangements of stockholders’ rights to
have such securities included in such Registration Statement).  In such event,
the Company shall give the Holder prompt notice of the number of such Reduction
Securities excluded and the Company will not be liable for any damages under
this Agreement in connection with the exclusion of such Reduction Securities. 
The Company shall use its commercially reasonable efforts at the first
opportunity that is permitted by the Commission to register for resale the
Reduction Securities.  Such new Registration Statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the Reduction
Securities on Form S-3, in which case such registration shall be on another
appropriate form for such purpose) and shall contain (except if otherwise
required pursuant to written comments received from the Commission upon a review
of such Registration Statement) the “Plan of Distribution” in substantially the
form attached hereto as Annex A.  The Company shall use its commercially
reasonable efforts to cause each such Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and shall use its commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act during the entire Effectiveness Period, subject to
Section 7(b) hereof.

 

(c)                                  No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent, except if required pursuant to written comments received from the
Commission upon a review of such Registration Statement; provided, however, that
prior to naming a Holder as an underwriter in any Registration Statement,
(i) the Company shall use its commercially reasonable efforts to advocate with
the Commission against naming such Holder as an underwriter in accordance with
Commission rules and regulations and SEC Guidance and (ii) if, despite the
Company’s commercially reasonable efforts to advocate with the Commission
against naming such Holder as an underwriter, the Commission continues to
require that such Holder be named as an underwriter in any Registration
Statement, such Holder shall have the right (but not the obligation), prior to
being so named, without any penalty to the Company, to either (A) remove itself
from such Registration Statement or (B) reduce its number of Registrable
Securities included in such Registration Statement such that it shall no longer
be required to be named as an underwriter in such Registration Statement.

 

(d)                                 Unless contractually obligated to do so
(provided that the Company first uses best efforts to obtain waivers under such
contractual arrangements of stockholders’ rights to have such securities
included in such Registration Statement), in no event shall the Company

 

5

--------------------------------------------------------------------------------


 

include any securities other than the Registrable Securities on any Registration
Statement without the prior written consent of Holders of a majority of the
Registrable Securities.

 

(e)                                  The disposition of Registrable Securities
from any Registration Statement may occur in one or more underwritten offerings,
block transactions, broker transactions, at-market transactions or in such other
manner or manners as may be specified by the Holders in accordance with
applicable law.

 

(f)                                   In the event that Form S-3 is
not available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to register the
Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

 

SECTION 3.

REGISTRATION PROCEDURES

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)                                 Not less than three Trading Days prior to
the filing of a Registration Statement or any related Prospectus or any
amendment or supplement thereto, the Company shall furnish to the Holder copies
of all such documents proposed to be filed (other than those incorporated by
reference).  Notwithstanding the foregoing, the Company shall not be required to
furnish to the Holder any prospectus supplement being prepared and filed solely
to name new or additional selling securityholders unless such Holder is named in
such prospectus supplement.  In addition, in the event that any Registration
Statement is on Form S-1 (or other form which does not permit incorporation by
reference), the Company shall not be required to furnish to the Holder any
prospectus supplement containing information included in a report or proxy
statement filed under the Exchange Act that would be incorporated by reference
in such Registration Statement if such Registration Statement were on Form S-3
(or other form which permits incorporation by reference).  The Company shall
duly consider any comments made by the Holder and received by the Company not
later than two Trading Days prior to the filing of the Registration Statement,
but shall not be required to accept any such comments to which it reasonably
objects.

 

(b)                                 (i)  Prepare and file with the Commission
such amendments, including post-effective amendments, to each Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective as to the applicable
Registrable Securities for its Effectiveness Period and prepare and file with
the Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities; (ii) cause
the related Prospectus to be amended or supplemented by any required Prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the Commission with respect to each Registration Statement or any

 

6

--------------------------------------------------------------------------------


 

amendment thereto and, as promptly as reasonably possible notify the Holder of
such comments and, upon the request of such Holder, provide the Holder true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement that pertains to the Holder as a Selling
Stockholder; and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the Registration Statements
and the disposition of all Registrable Securities covered by each Registration
Statement.

 

(c)                                  Notify the Holder as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than three Trading Days
prior to such filing) and (if requested by any such Person) confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to a Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (in which case the
Company shall provide true and complete copies thereof and all written responses
thereto to each of the Holders that pertain to such Holder as a Selling
Stockholder or to the Plan of Distribution upon the request of such Holder); and
(C) with respect to each Registration Statement or any post-effective amendment,
when the same has been declared effective; (ii) of any request by the Commission
or any other Federal or state governmental authority for amendments or
supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holder as a Selling Stockholder or the Plan of
Distribution; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company in good faith
believes may be material and that, in the determination of the Company, makes it
not in the best interest of the Company to allow continued availability of a
Registration Statement or Prospectus.

 

(d)                                 Use its reasonable best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Furnish to the Holder, without charge, at
least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent reasonably requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the EDGAR system.

 

(f)                                   Promptly deliver to the Holder, without
charge, as many copies of each Prospectus or Prospectuses (including each form
of prospectus) and each amendment or supplement thereto as such Person may
reasonably request.  Subject to Section 7(b) hereof, the Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(g)                                  Prior to any public offering of Registrable
Securities, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holder in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of those jurisdictions within the United States as such Holder reasonably
requests in writing to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or subject the Company to any material tax in any such jurisdiction where it is
not then so subject.

 

(h)                                 Cooperate with the Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as the
Holder may request.

 

(i)                                     Upon the occurrence of any event
contemplated by Section 3(c)(v), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(j)                                    The Company may require the selling
Holder to furnish to the Company a certified statement as to the number of
shares of Common Stock beneficially owned by such Holder and any Affiliate
thereof, the natural persons, if any, thereof that have voting and dispositive
control over the shares and any other information with respect to such Holder as
the Commission requests.

 

8

--------------------------------------------------------------------------------


 

(k)                                 Make available at reasonable times for
inspection by any Holder, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ legal counsel and any attorney, accountant or other agent retained by
any such Holder or any managing underwriter (each, an “Inspector” and
collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company and its subsidiaries
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s and its
subsidiaries’ officers, directors and employees, and the independent public
accountants of the Company, to supply all information reasonably requested by
any such Inspector in connection with such Registration Statement.
Notwithstanding the foregoing, Records and other information that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors or used for
any purpose other than as necessary or appropriate for the purpose of such
inspection (and the Inspectors shall confirm their agreement in writing in
advance to the Company if the Company shall so request) unless (i) the
disclosure of such Records is necessary, in the Company’s judgment, to avoid or
correct a misstatement or omission in the Registration Statement, (ii) the
release of such Records is ordered pursuant to a subpoena or other order from a
court of competent jurisdiction after exhaustion of all appeals therefrom or
(iii) the information in such Records was known to the Inspectors on a
non-confidential basis prior to its disclosure by the Company or has been made
generally available to the public. Each Holder agrees that it shall promptly,
upon learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential, and such Holder shall reasonably cooperate with the Company
in connection therewith.

 

(l)                                     If such sale is pursuant to an
underwritten offering, (i) obtain “comfort” letters dated the pricing and
closing dates of such offering under the underwriting agreement from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “comfort” letters as Holders’ legal
counsel or the managing underwriter reasonably requests; (ii) enter into a
customary underwriting agreement with the underwriter containing customary
representations and warranties, covenants and legal opinions addressed to the
underwriters; (iii) take other such actions as reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities, including
causing its officers to participate in “road shows” and other information
meetings organized by the underwriters, if applicable, of reasonable and
customary duration and frequency (but not to exceed three days in each
instance); or (iv) deliver such documents and certificates as may be reasonably
requested and as are customarily delivered in similar offerings.

 

(m)                             Comply with all applicable rules and regulations
of the SEC, and make generally available to its security holders, as soon as
reasonably practicable but no later than fifteen (15) months after the effective
date of the Registration Statement, an earnings statement covering a period of
twelve (12) months beginning after the effective date of the Registration
Statement, in a manner which satisfies the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

 

(n)                                 Cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed.

 

9

--------------------------------------------------------------------------------


 

(o)                                 Provide reasonable cooperation to each
seller of Registrable Securities and each underwriter participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”) pursuant to FINRA Rule 5110 as requested by such
Holder.

 

SECTION 4.

HOLDER’S OBLIGATIONS

 

The Holder agrees, by acquisition of the Registrable Securities, that the Holder
shall not be entitled to sell any of such Registrable Securities pursuant to a
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with all material information required to be
set forth in the Purchaser Questionnaire and Selling Stockholder Questionnaire
pursuant to the Purchase Agreement.  Any sale of any Registrable Securities by
any Holder shall constitute a representation and warranty by such Holder that
the information regarding such Holder is as set forth in the Prospectus
delivered by such Holder in connection with such disposition, and that such
Prospectus does not as of the time of such sale contain any untrue statement of
a material fact regarding such Holder or omit to state any material fact
regarding such Holder necessary to make the statements in such Prospectus, in
the light of the circumstances under which they were made, not misleading,
solely to the extent such facts are based upon information regarding such Holder
furnished in writing to the Company by such Holder for use in such Prospectus.

 

SECTION 5.

REGISTRATION EXPENSES

 

All fees and expenses incident to the Company’s performance of or compliance
with its obligations under this Agreement shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal trading market on which the Common Stock is then listed
for trading, (B) in compliance with applicable state securities or Blue Sky
laws) and (C) if not previously paid by the Company in connection with an issuer
filing, with respect to any filing that may be required to be made by any broker
through which a Holder intends to make sales of Registrable Securities with
FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the holders of a majority of
the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) reasonable fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement.  In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the

 

10

--------------------------------------------------------------------------------


 

Registrable Securities on any securities exchange as required hereunder.  The
Holder shall bear the cost of all underwriting discounts and selling commissions
associated with any sale of Registrable Securities and shall pay all of its own
costs and expenses, including, without limitation, all fees and disbursements to
counsel (and any other advisors) of the Holder and any stock transfer taxes.  In
no event shall the Company be responsible for any broker or similar commissions
of any Holder.

 

SECTION 6.

INDEMNIFICATION

 

(a)                                 Indemnification by the Company.  The Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless the Holder, the officers, directors, agents, partners, members,
stockholders and employees of such Holder, each Person who controls such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, agents, partners, members,
stockholders and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has validly notified such Holder in writing (in
accordance with Section 7(b) below) that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice (as defined below) or an
amended or supplemented Prospectus, but only if and to the extent that following
the receipt of the Advice or the amended or supplemented Prospectus the
misstatement or omission giving rise to such Loss would have been corrected. 
The Company shall notify the Holder promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

 

(b)                                 Indemnification by Holder.  The Holder
shall, notwithstanding any termination of this Agreement, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents, partners, members, stockholders or employees of
such controlling

 

11

--------------------------------------------------------------------------------


 

Persons, to the fullest extent permitted by applicable law, from and against all
Losses, as incurred, arising solely out of or based solely upon: (x) for so long
as the prospectus delivery requirements of the Securities Act apply to sales by
such Holder, such Holder’s failure to comply with the prospectus delivery
requirements of the Securities Act or (y) any untrue statement of a material
fact contained in any Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising solely out of
or based solely upon any omission of a material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto (it being
understood that the Holder has approved Annex A hereto for this purpose) or
(2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has validly notified such Holder in writing (in
accordance with Section 7(b) below) that the Prospectus is outdated or defective
and prior to the receipt by such Holder of an Advice or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected.  In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the net proceeds received by such Holder upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have proximately and materially adversely prejudiced the Indemnifying
Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party

 

12

--------------------------------------------------------------------------------


 

and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided, that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties pursuant to this Section 6(c).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

 

(d)                                 Contribution.  If a claim for
indemnification under Section 6(a) or Section 6(b) is unavailable to an
Indemnified Party (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no

 

13

--------------------------------------------------------------------------------


 

Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the proceeds actually received by such Holder from the
sale of the Registrable Securities subject to the Proceeding exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

SECTION 7.

MISCELLANEOUS

 

(a)                                 Piggy-Back Registrations.  If at any time
during the Effectiveness Period, except as contemplated by Section 2(b) hereof,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within 15 days after the date of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered; provided, however, that the Company shall not
be required to register any Registrable Securities pursuant to this
Section 7(a) that are eligible for resale pursuant to Rule 144 promulgated under
the Securities Act without volume limitation and without current public
information or that are the subject of a then effective Registration Statement;
provided, further, however, if there is not an effective Registration Statement
covering all of the Registrable Securities during the Effectiveness Period, the
Company may file a registration statement with the Commission to register equity
securities of the Company to be sold on a primary basis, provided that the
Company does not sell any such shares until there is an effective Registration
Statement covering all of the Registrable Securities. The Company shall have the
right to terminate or withdraw any registration initiated by it under this
Section 7(a) prior to the effectiveness of such registration whether or not the
Holder has elected to include securities in such registration.

 

(b)                                 Discontinued Disposition.  The Holder agrees
by its acquisition of such Registrable Securities that, upon receipt of a notice
from the Company of the occurrence of any event of the kind described in
Section 3(c)(ii)-(vi), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or

 

14

--------------------------------------------------------------------------------


 

supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement; provided that, with
respect to the events described in Sections 3(c)(v) and 3(c)(vi), the Company
shall not be entitled to suspend the effectiveness or use of such Registration
Statement for an aggregate of more than 45 consecutive Trading Days or an
aggregate of 90 Trading Days (which need not be consecutive) in any given
360-day period. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph.

 

(c)                                  Compliance.  The Holder covenants and
agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.

 

(d)                                 Furnishing of Information.  The Holder shall
furnish in writing to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it, as shall be reasonably requested by the
Company to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

 

(e)                                  Termination of Registration Rights.  For
the avoidance of doubt, it is expressly agreed and understood that (i) in the
event that there are no Registrable Securities outstanding as of a Filing Date,
then the Company shall have no obligation to file, caused to be declared
effective or to keep effective any Registration Statement hereunder (including
any Registration Statement previously filed pursuant to this Agreement) and
(ii) all registration rights granted to the Holders hereunder (including the
rights set forth in Section 7(a)), shall terminate in their entirety effective
on the first date on which there shall cease to be any Registrable Securities
outstanding.

 

(f)                                   Waivers and Amendments.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Holder or Holders (as applicable) of no less than a majority
of the then outstanding Registrable Securities.  The Company shall provide prior
notice to the Holder of any proposed waiver or amendment.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

(g)                                  Governing Law; Submission to Jurisdiction. 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the County of New York, in the State of
New York. Each party hereby irrevocably submits to the exclusive

 

15

--------------------------------------------------------------------------------


 

jurisdiction of the state and federal courts sitting in the County of New York,
in the State of New York, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding.  Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

(h)                                 Remedies.  In the event of a breach by the
Company or by the Holder of any of their obligations under this Agreement, such
Holder or the Company, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement.  The Company and the Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agree that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.  The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law.

 

(i)                                     Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be sent
by confirmed facsimile or electronic mail, or mailed by first-class registered
or certified airmail, or nationally recognized overnight express courier,
postage prepaid, and shall be deemed given when so sent in the case of facsimile
or electronic mail transmission, or when so received in the case of mail or
courier, and addressed as follows:

 

if to the Company, to:

 

T2 Biosystems, Inc.

 

101 Hartwell Avenue

 

Lexington, Massachusetts 02421

 

Attention: General Counsel

 

Facsimile: (781) 357-3080

 

E-Mail: mgibbs@t2biosystems.com

 

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

John Hancock Tower, 27th Floor

Boston, Massachusetts 02116

Attention:

Johan V. Brigham

 

Facsimile: 617.948.6008

 

16

--------------------------------------------------------------------------------


 

 

E-mail: Johan.Brigham@lw.com

 

 

 

Evan G. Smith

 

Facsimile: (617) 948-6001

 

E-Mail: evan.smith@lw.com

 

if to the Investor, to:

 

Canon, U.S.A., Inc.

 

One Canon Park

 

Melville, New York 11747

 

Attention: Vice President - Legal

 

Telephone No.: (631) 330-5660

 

Facsimile No.: (631) 330-5129

 

E-Mail: shimelstein@cusa.canon.com

 

 

with copies (which shall not constitute notice) to:

 

Canon, U.S.A., Inc.

One Canon Park

Melville, New York 11747

Attention:

Seymour Liebman, Executive Vice President,

 

Chief Administrative Officer & General Counsel

Telephone No.: (631) 330-5191

Facsimile No.: (631) 330-5193

E-Mail: sliebman@cusa.canon.com

 

And

 

Greenberg Traurig, LLP

 

One International Place, Suite 2000

 

Boston, Massachusetts 02110

 

Attention:

Bradley A. Jacobson

 

Facsimile: 617.279.8402

 

E-mail: jacobsonb@gtlaw.com

 

 

 

Elizabeth W. Fraser

 

Facsimile: 617.279.8427

 

E-Mail: frasere@gtlaw.com

 

, or to such other person, at such other place or in such manner as one party
shall designate to other party in writing.

 

(j)                                    Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of the Holder. 
The Company may not assign its rights or obligations hereunder without the prior
written consent of the Holder or Holders (as applicable) of a majority of the
then outstanding Registrable Securities (other than by merger or consolidation
or to an entity which

 

17

--------------------------------------------------------------------------------


 

acquires the Company including by way of acquiring all or substantially all of
the Company’s assets). The rights of the Holder hereunder, including the right
to have the Company register Registrable Securities pursuant to this Agreement,
may be assigned by the Holder to a Permitted Transferee of such Holder, but only
if (i) such Holder agrees in writing with such Permitted Transferee to assign
such rights and related obligations under this Agreement, and for such Permitted
Transferee to assume such obligations, and a copy of such agreement is furnished
to the Company, (ii) the Company is furnished with written notice of the name
and address of such Permitted Transferee and the securities with respect to
which such registration rights are being transferred or assigned, (iii) such
Permitted Transferee agrees in writing with the Company to be bound by all of
the provisions contained herein, (iv) such Permitted Transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D and
(v) such Permitted Transferee is not a Competitor.

 

(k)                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof.

 

(l)                                     Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such term, provision, covenant or restriction.  It is
hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

 

(m)                             Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Agreement.

 

(n)                                 Use of Terms.  The parties agree and
acknowledge that when, in this Agreement, the Company is required to use its
reasonable best efforts to perform any covenant under this Agreement, such
requirement shall not obligate the Company, in the reasonable judgment of the
disinterested members of its Board of Directors, to perform any act that will
have a material adverse effect on the Company.

 

[signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

COMPANY:

 

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

By:

/s/ John McDonough

 

Name:

John McDonough

 

Title:

President & CEO

 

 

 

 

 

INVESTOR:

 

 

 

 

 

CANON U.S.A., INC.

 

 

 

 

 

By:

/s/ Yoroku Adachi

 

Name:

Yoroku Adachi

 

Title:

Chairman & CEO

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The selling stockholder and any of its pledgees, donees, transferees, assignees
or other successors-in-interest may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholder may use one or more
of the following methods when disposing of the shares or interests therein:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  through brokers, dealers or underwriters that may act solely
as agents;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  through the writing or settlement of options or other hedging
transactions entered into after the effective date of the registration statement
of which this prospectus is a part, whether through an options exchange or
otherwise;

 

·                  broker-dealers may agree with the selling stockholder to sell
a specified number of such shares at a stipulated price per share;

 

·                  one or more underwritten offerings on a firm commitment or
best efforts basis;

 

·                  a combination of any such methods of disposition; and

 

·                  any other method permitted pursuant to applicable law.

 

The selling stockholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended, or Securities Act, if available, rather than under this
prospectus.

 

Broker-dealers engaged by the selling stockholder may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser)

 

A-1

--------------------------------------------------------------------------------


 

in amounts to be negotiated.  The selling stockholder does not expect these
commissions and discounts to exceed what is customary in the types of
transactions involved.

 

The selling stockholder may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by its and, if it
defaults in the performance of its secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the
list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.

 

Upon being notified in writing by the selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In addition, upon being notified
in writing by the selling stockholder that a donee or pledge intends to sell
more than 500 shares of common stock, we will file a supplement to this
prospectus if then required in accordance with applicable securities law.

 

The selling stockholder also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholder may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume.  The selling stockholder may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities.  The selling stockholder may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholder and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or

 

A-2

--------------------------------------------------------------------------------


 

agents and any profit on the resale of the shares purchased by them may be
deemed to be underwriting commissions or discounts under the Securities Act. 
The maximum commission or discount to be received by any member of the Financial
Industry Regulatory Authority (FINRA) or independent broker-dealer will not be
greater than 8% of the initial gross proceeds from the sale of any security
being sold.

 

We have advised the selling stockholder that it is required to comply with
Regulation M promulgated under the Securities Exchange Act during such time as
it may be engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

 

The aggregate proceeds to the selling stockholder from the sale of the common
stock offered by it will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholder reserves the right to
accept and, together with its agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholder against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

We have agreed with the selling stockholder to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(a) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement, and (b) the
date on which the shares of common stock covered by this prospectus may be sold
by non-affiliates without any volume or manner of sale restrictions or current
public information pursuant to Rule 144 of the Securities Act.

 

A-3

--------------------------------------------------------------------------------